—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Murphy, J.), imposed June 10, 1993, under Indictment No. 92-01209, upon his conviction of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon his plea of guilty, the sentence being indeterminate terms of 18 years to life imprisonment upon his conviction for murder in the second degree, 5 to 15 years imprisonment upon his conviction for criminal possession of a weapon in the second degree, and 2V3 to 7 years imprisonment upon his conviction for criminal possession of a weapon in the third degree, all terms to run concurrently.
Ordered that the sentence is modified, on the law, by (1) reducing the term of imprisonment for the defendant’s conviction of criminal possession of a weapon in the second degree from 5 to 15 years to 3 to 9 years, and (2) reducing the term of imprisonment for criminal possession of a weapon in the third degree from 2Vs to 7 years to 2 to 6 years; as so modified, the sentence is affirmed.
“[I]n most instances when a guilty plea has been induced by an unfulfilled promise either the plea must be vacated or the promise honored” (People v McConnell, 49 NY2d 340, 346; see also, People v Selikoff, 35 NY2d 227, cert denied 419 US 1122). Here, at the plea allocution, the court promised the defendant terms of 3 to 9 years imprisonment on his conviction of criminal possession of a weapon in the second degree and 2 to 6 years imprisonment on his conviction of criminal possession of a weapon in the third degree. The defendant claims, and the People properly concede, that the sentence imposed should be modified to conform with the plea agreement. Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.